Exhibit 10.6

 

LOGO [g795628pic.jpg]          

UBS AG

100 Liverpool Street

London EC2M 2RH

Tel. +44-20-7567 8000

 

 

 

Date:    December 4, 2013 (amended and restated as of September 26, 2014) To   
CM Finance Inc., as successor to CM Finance LLC (“Counterparty”) Attention:   
Stephon Barnes, Christopher E. Jansen and Michael C. Mauer Fax No:    (212)
380-5915 From:    UBS AG, London Branch (“UBS”) Re:    Total Return Swap
Transaction UBS Reference Number:    85242362

 

 

Ladies and Gentlemen:

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between UBS AG, London Branch (“UBS”) and CM
Finance Inc., as successor to CM Finance LLC (“Counterparty”), a corporation
incorporated under the law of the State of Maryland, on the Trade Date specified
below (the “Transaction”). This letter constitutes a “Confirmation” as referred
to in the Master Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
shall govern. Capitalized terms used but not defined in this Confirmation have
the meanings assigned to them in Annex A. Capitalized terms used but not defined
in this Confirmation or in Annex A have the meanings assigned to them in the
Definitions or, if not defined in the Definitions, in the Reference Obligation
Indenture referred to below.

With effect from the Amendment Effective Date specified below, this Confirmation
amends and restates the prior Confirmation, dated as of December 4, 2013
(without regard to any subsequent amendments thereto, the “Original
Confirmation”) relating to the Transactions described herein, which Original
Confirmation (with respect to the period from and after the Amendment Effective
Date) is hereby superseded and shall be of no further force or effect.

 

Page 1



--------------------------------------------------------------------------------

1. AGREEMENT

This Confirmation supplements, forms a part of and is subject to, the ISDA
Master Agreement (Multicurrency–Cross Border), dated as of May 20, 2013 (as
amended, supplemented and otherwise modified and in effect from time to time,
the “Master Agreement”), between UBS and Counterparty. All provisions contained
in the Master Agreement govern this Confirmation except as expressly modified
below.

 

2. TERMS OF TRANSACTION

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:    Amendment Effective Date    September 26, 2014 Trade Date:   
December 4, 2013 Effective Date:    December 4, 2013 Scheduled Termination Date:
   December 5, 2016 Termination Date:    The earlier of (i) the Scheduled
Termination Date with respect to the Transaction and (ii) the Obligation
Termination Date. The obligations of the parties to make payments required to be
made hereunder shall survive the Termination Date. Obligation Termination Date:
   In relation to any Terminated Obligation, the related Termination Settlement
Date. Reference Entity:    CM Finance SPV Ltd., an exempted company incorporated
with limited liability under the law of the Cayman Islands. Reference
Obligation:    All of the Class A-R Notes issued from time to time by the
Reference Entity under the Reference Obligation Indenture that are not Pledged
Notes. Pledged Notes:    All of the Class A-R Notes issued by the Reference
Entity under the Reference Obligation Indenture that are held by the
Counterparty on the Effective Date or issued to Counterparty on the Amendment
Effective Date. Reference Obligation Indenture:    The Indenture, dated as of
May 23, 2013 between the Reference Entity and State Street Bank and Trust
Company, as trustee (the “Trustee”), as (i) supplemented by the First
Supplemental Indenture, dated as of June 6, 2013, (ii) amended and restated as
of December 4, 2013, (iii) further amended and

 

Page 2



--------------------------------------------------------------------------------

   restated as of the Amendment Effective Date and (iv) further amended,
restated, supplemented or otherwise modified and in effect from time to time.
Portfolio Asset:    Each “Portfolio Asset” under and as defined in the Reference
Obligation Indenture. Portfolio:    At any time, all Portfolio Assets held by
the Reference Entity at such time. Purchase Price:    As defined in the
Reference Obligation Indenture. Purchase Amount:   

In relation to any Portfolio Asset that is not a Delayed Draw Loan and any date
of determination, the product of the Purchase Price and the Par Amount.

 

In relation to any Portfolio Asset that is a Delayed Draw Loan and any date of
determination, the product of the Purchase Price and the Commitment Amount.

Par Amount:    In relation to any Portfolio Asset, the outstanding principal
amount of such Portfolio Asset (as the same may be increased in the case of a
Delayed Draw Loan pursuant to any amount drawn in respect of such Delayed Draw
Loan). The Par Amount of any Delayed Draw Loan on any date shall include the
aggregate stated face amount of all letters of credit, bankers’ acceptances and
other similar instruments issued in respect of such Delayed Draw Loan to the
extent that the holder of such Delayed Draw Loan is obligated to extend credit
in respect of any drawing or other similar payment thereunder. Commitment
Amount:    In relation to the Reference Obligation or any Portfolio Asset that
is a Delayed Draw Loan as of any date of determination, the maximum outstanding
principal amount of the Reference Obligation or such Portfolio Asset that a
registered holder of the Reference Obligation or the amount of such Portfolio
Asset held by the Reference Entity would on such date be obligated to fund
(including all amounts previously funded and outstanding, whether or not such
amounts, if repaid, may be reborrowed). Portfolio Asset Obligor:    In relation
to any Portfolio Asset, the borrower or issuer of the Portfolio Asset set forth
in, and identified as the “Obligor” in, the Relevant Source. In addition,
“Portfolio Asset Obligor”, unless the context otherwise requires, shall also
refer to any guarantor of or other obligor on the Portfolio Asset.

 

Page 3



--------------------------------------------------------------------------------

Business Day:    New York, Boston, London and TARGET. Business Day Convention:
   Following (which shall, other than with respect to the definition of “Monthly
Period”, apply to any date specified herein for the making of any payment or
determination or the taking of any action which falls on a day that is not a
Business Day). Payment Date:    Nine Business Days after the end of each Monthly
Period. Monthly Period:    Each period from, and including, the 15th calendar
day of each calendar month (each, a Monthly Date) to, but excluding, the next
following Monthly Date, except that (a) the initial Monthly Period will commence
on, and include, the Effective Date and will end on, but exclude, the 15th day
of December, 2013 and (b) the final Monthly Period will end on, but exclude, the
date on which all of the Reference Obligations are paid in full. Calculation
Agent:    UBS. Except as otherwise expressly provided herein, the Calculation
Agent shall make all determinations, calculations and adjustments required
pursuant to this Confirmation in good faith and in any commercially reasonable
manner. Calculation Agent City:    New York

 

Page 4



--------------------------------------------------------------------------------

Payments by Counterparty    Counterparty First Fixed Amounts:    Counterparty
First Fixed Amounts:    First Fixed Amount Payer:    Counterparty First Fixed
Amount:    In relation to any First Fixed Rate Payer Payment Date, the product
of (a) the First Fixed Rate Payer Calculation Amount for such First Fixed Rate
Payer Payment Date multiplied by (b) the First Fixed Spread multiplied by
(c) the Fixed Rate Day Count Fraction. First Fixed Rate Payer Calculation
Amount:    In relation to any First Fixed Rate Payer Payment Date, an amount
equal to the daily average, during the related First Fixed Rate Payer
Calculation Period, of (i) USD50,000,000 minus (ii) the Unfunded Reference
Obligation Amount. First Fixed Rate Payer Calculation Period:    Each First
Fixed Monthly Period, except that (a) the initial First Fixed Rate Payer
Calculation Period will commence on, and include, the Effective Date and (b) the
final First Fixed Rate Payer Calculation Period will end on, but exclude, the
final Obligation Termination Date.

First Fixed Rate

Payer Payment Dates:

   Each UBS Fixed Amount Payment Date First Fixed Monthly Period:    Each period
from, and including, a First Fixed Rate Payer Payment Date to, but excluding,
the next following First Fixed Rate Payer Payment Date. First Fixed Spread:   
(a) From and including the Effective Date to but excluding the Amendment
Effective Date, 2.10% and (b) thereafter, 2.00%. Fixed Rate Day Count Fraction
   30/360 Counterparty Second Fixed Amounts:    Second Fixed Amount Payer:   
Counterparty Second Fixed Amount:    In relation to any Second Fixed Rate Payer
Payment Date, the product of (a) the daily average of the Unfunded Reference
Obligation Amount for the

 

Page 5



--------------------------------------------------------------------------------

   related Second Fixed Monthly Period multiplied by (b) the Second Fixed Spread
multiplied by (c) the Fixed Rate Day Count Fraction. Second Fixed Rate Payer
Calculation Period:    Each Second Fixed Monthly Period, except that (a) the
initial Second Fixed Rate Payer Calculation Period will commence on, and
include, the Effective Date and (b) the final Second Fixed Rate Payer
Calculation Period will end on, but exclude, the final Obligation Termination
Date. Second Fixed Monthly Period    Each period from, and including, a Second
Fixed Rate Payer Payment Date to, but excluding, the next following Second Fixed
Rate Payer Payment Date. Second Fixed Spread:    0.50% Second Fixed Rate    Each
UBS Fixed Amount Payment Date. Payer Payment Dates:    Fixed Rate Day Count
Fraction    30/360 Counterparty First Floating Amounts:    First Floating Amount
Payer:    Counterparty First Floating Amount:    In relation to any Terminated
Obligation, Capital Depreciation, if any

First Floating Rate

Payer Payment Dates:

   Each Total Return Payment Date Counterparty Second Floating Amount:    Second
Floating Amount Payer:    Counterparty Second Floating Amount:    USD625,000

Second Floating Rate

Payer Payment Date:

   The Effective Date Counterparty Third Floating Amount:    Third Floating
Amount Payer:    Counterparty

 

Page 6



--------------------------------------------------------------------------------

Third Floating Amount:    USD157,721.51

Third Floating Rate

Payer Payment Date:

   The earlier of (a) September 26, 2014 and (b) the Termination Date
Counterparty Fourth Floating Amount:    Fourth Floating Amount Payer:   
Counterparty Fourth Floating Amount:    USD1,003,750.00

Fourth Floating Rate

Payer Payment Date:

   The earlier of (a) December 4, 2014 and (b) the Termination Date Counterparty
Fifth Floating Amount:    Fifth Floating Amount Payer:    Counterparty Fifth
Floating Amount:    USD1,006,500.00

Fifth Floating Rate

Payer Payment Date:

   The earlier of (a) December 4, 2015 and (b) the Termination Date Payments by
UBS:    UBS Fixed Amounts:    Fixed Amount Payer:    UBS Fixed Amount:    The
Interest and Fee Amount for the related Fixed Amount Payer Calculation Period.
Fixed Amount Payer Calculation Periods:    Each Monthly Period; provided that
(a) the initial Fixed Amount Payer Calculation Period shall commence on and
include the Effective Date and (b) the final Fixed Amount Payer Calculation
Period shall end on, but exclude, the final Obligation Termination Date. UBS
Fixed Amount Payment Dates:    The Payment Date following the last day of any
Fixed Amount Payer Calculation Period. UBS Floating Amounts:    Floating Amount
Payer:    UBS

 

Page 7



--------------------------------------------------------------------------------

Floating Amount:    In relation to any Terminated Obligation, Capital
Appreciation, if any. Floating Rate Payer Payment Dates:    Each Total Return
Payment Date.

 

3. ACCELERATED TERMINATION.

Collateral Default

 

(a) If (i) Counterparty defaults in the performance of any of its obligations
under Clause 9 in respect of the Transfer by Counterparty as Pledgor of any
Eligible Credit Support or (ii) the Reference Entity increases the Maximum RCN
Facility Funding Commitment at any time after the Effective Date pursuant to
Section 2.13 of the Reference Obligation Indenture, then UBS will have the right
but not the obligation to terminate the Transaction in whole (but not in part);
provided that (A) in the case of sub-clause (i), UBS may deliver the relevant
Accelerated Termination Notice (as defined below) at any time on or prior to the
final Termination Trade Date and (B) in the case of sub-clause (ii), UBS must
deliver the relevant Accelerated Termination Notice (as defined below) within
five Business Days of UBS receiving notice of the relevant increase in order to
exercise such termination right. UBS can exercise this termination right by
delivering a termination notice to Counterparty (an “Accelerated Termination
Notice” for purposes of this Clause 3(a)). Such Accelerated Termination Notice
shall specify the final Termination Trade Date and the proposed Termination
Settlement Date. Upon the termination of the Transaction pursuant to this Clause
3(a), Counterparty shall pay an additional amount to UBS equal to the applicable
Breakage Costs on the Obligation Termination Date (which payment obligation of
Counterparty shall survive the termination of the Transaction).

Effect of Designation of Early Termination Date

 

(b)

If there occurs or is effectively designated an Early Termination Date under the
Master Agreement, then (i) notwithstanding any contrary or otherwise
inconsistent provision of the Master Agreement, the provisions set forth in
Section 6(e) of the Master Agreement shall not apply to the Transaction and the
amount of all payments in respect of each Terminated Obligation shall not be an
amount determined in accordance with Section 6(e) of the Master Agreement but
shall instead be the Counterparty First Floating Amount or UBS Floating Amount
(as the case may be) determined in accordance with Clause 4 (subject, in the
case of Clause 4(a), to the limitations set forth therein with respect to
Counterparty relying on such provision), together with any Counterparty First
Floating Amount, the Counterparty Third Floating Amount, the Counterparty Fourth
Floating Amount, the Counterparty Fifth Floating Amount, any UBS Fixed Amount
and Breakage Costs (if any) determined in accordance with this Confirmation and
subject to netting under the Master Agreement, (ii) the party that designated
such Early Termination Date (or the Non-Defaulting Party in the case of an
automatic designation) will promptly deliver a notice (an “Accelerated
Termination Notice” for purposes of this Clause 3(b)) to the other party (which
Accelerated Termination Notice shall specify the final Termination Trade Date
and the proposed Termination Settlement Date and may form part of any notice
designating such Early Termination Date) and (iii) the amount, if any, payable
in respect of such Early Termination Date will be determined in accordance with
this Confirmation based upon the delivery of such Accelerated Termination
Notice. Notwithstanding the foregoing, upon the termination of the Transaction
pursuant to this Clause 3(b) other than as a result of an Event of Default or
Termination Event with respect to which UBS is the Defaulting Party or an
Affected

 

Page 8



--------------------------------------------------------------------------------

  Party, Counterparty shall pay an additional amount to UBS equal to the
applicable Breakage Costs on the Obligation Termination Date (which payment
obligation of Counterparty shall survive the termination of the Transaction);
provided that, Counterparty shall not be required to pay any Breakage Costs in
the event of termination of the Transaction as a result of (i) an Additional
Termination Event pursuant to Clause 3(c)(i) if the related “Event of Default”
(as defined in the Reference Obligation Indenture) is a direct result of any
action or omission by Party A or any of its Affiliates or (ii) an Additional
Termination Event pursuant to Clause 3(c)(ii) or 3(c)(iii).

Additional Termination Events

 

(c) Each of the following shall constitute an Additional Termination Event under
the Master Agreement with respect to which Counterparty will be the sole
Affected Party and each of the Transactions entered into hereunder and (other
than in the case of sub-clause (iii) below) under the Related Confirmation will
constitute an Affected Transaction:

 

  (i) the occurrence of an “Event of Default” under (and as defined in) the
Reference Obligation Indenture (provided that, for purposes of this Confirmation
and the Master Agreement, the determination of whether an “Event of Default” (as
so defined) has occurred with respect to any amount due and payable on the
Reference Obligation on the stated maturity thereof shall be made (x) without
giving effect to the first sentence of Section 2.7(g) of the Reference
Obligation Indenture and (y) without giving effect to any grace period in
Section 5.1(a) or Section 5.1(b)(i) of the Reference Obligation Indenture);

 

  (ii) if and for so long as any UBS Holder holds any part of the Reference
Obligation as a hedge for the Transaction, either (A) the ownership by such UBS
Holder of the Reference Obligation (or any portion thereof) or (B) the
compliance by such UBS Holder with its obligations under the Reference
Obligation Indenture or under the Reference Obligation would violate any law,
rule or regulation of any governmental, regulatory or judicial authority
applicable to such UBS Holder; and

 

  (iii) if and for so long as any UBS Holder holds any part of the Reference
Obligation as a hedge for the Transaction, UBS reasonably determines that either
(A) the ownership by such UBS Holder of the Reference Obligation (or any portion
thereof) or (B) the compliance by such UBS Holder with its obligations under the
Reference Obligation Indenture or under the Reference Obligation should violate
any law, rule or regulation of any governmental, regulatory or judicial
authority applicable to such UBS Holder (as shall be evidenced by either
(x) evidence of a governmental, regulatory or judicial authority having informed
UBS that such authority believes the foregoing to be the case or (y) a copy of a
“should” level opinion of external counsel confirming the foregoing); provided
that UBS shall not be entitled to designate an Early Termination Date under this
clause (iii) unless (A) UBS is simultaneously exercising any similar rights it
may have to effect a termination of all other swap transactions that are
similarly affected (directly or indirectly as a result of any hedge position
held in connection with such swap transactions) by the law, rule or regulation
underlying such event and (B) such designated Early Termination Date occurs no
earlier than the later of (1) the date that is 90 days following the effective
date of the notice designating such Early Termination Date and (2) the date
occurring five Local Business Days prior to the date on which the law, rule or
regulation underlying such event becomes effective (and the 20 day period in
Section 6(b)(iv) of the Master Agreement shall be deemed to have been amended
accordingly solely for purposes of the Additional Termination Event described in
this clause (iii)).

 

Page 9



--------------------------------------------------------------------------------

4. FINAL PRICE DETERMINATION.

Following the termination of the Transaction (i) pursuant to Clause 3 or (ii) by
reason of the occurrence of the Scheduled Termination Date (other than in
connection with a Repayment), the Final Price for each Terminated Obligation
will be determined in accordance with this Clause 4.

 

(a) If any UBS Holder holds the Reference Obligation as a hedge for such
Terminated Obligation, subject to sub-clauses (i), (ii) and (iii) below,
Counterparty may identify an Approved Dealer that has submitted a Firm Bid to
acquire the Reference Obligation from UBS or any such Affiliate, in each case by
giving notice of such Firm Bid to UBS. Such notice must be given no later than
10 a.m. (New York time) on the applicable Termination Trade Date. So long as
(i) any sale by UBS or such Affiliate of the Reference Obligation or applicable
portion thereof to such Approved Dealer (as applicable) is (A) not prohibited
under applicable law or regulation and (B) substantially in accordance with the
then-current market practice in the principal market for, and transfer
restrictions with respect to, the Reference Obligation (as determined by the
Calculation Agent) and at prevailing market price, (ii) all payment and
collateral delivery obligations of Counterparty have otherwise been satisfied
when due under this Confirmation and the Master Agreement and (iii) no Event of
Default or Additional Termination Event has occurred or is continuing with
respect to Counterparty, in each case on the date Counterparty delivers such
notice, (x) if a retransfer is necessary in order for UBS to be able to unwind
its hedge position (or the applicable portion thereof) and accept such Firm Bid,
UBS or such Affiliate shall take, on or promptly following the Termination Trade
Date all actions within its reasonable control necessary to cause such
retransfer of the Reference Obligation to UBS or such Affiliate, (y) subject
(only where such retransfer is necessary for UBS to unwind its hedge position
(or the applicable portion thereof) and accept such Firm Bid) to such retransfer
of the Reference Obligation having occurred in accordance with UBS’
instructions, UBS or such Affiliate shall accept such Firm Bid and transfer the
Reference Obligation or portion thereof to such Approved Dealer and (z) the net
cash proceeds received by UBS or such Affiliate from the sale of the Reference
Obligation or portion thereof (exclusive of accrued interest and capitalized
interest), net of the related Costs of Assignment, shall be the “Final Price”
for the relevant Reference Obligation or portion thereof. In the event that such
transfer of the Reference Obligation or portion thereof to such Approved Dealer
does not occur (I) as a result of a breach by UBS of its obligations under this
Section 4(a), the Final Price for the Terminated Obligation shall be determined
based on the Firm Bid provided by such Approved Dealer or (II) other than as a
result of a breach by UBS of its obligations under this Section 4(a), the Final
Price for the Terminated Obligation shall be determined pursuant to Section 4(b)
below.

 

(b) If the Final Price for the Terminated Obligation is not determined in
accordance with clause (a) above, then the Calculation Agent shall attempt to
obtain Firm Bids for the Terminated Obligation with respect to the applicable
Termination Trade Date from three or more Dealers. The Calculation Agent will
give Counterparty notice of its intention to obtain Firm Bids pursuant to this
Clause 4 (such notice to be given telephonically and via electronic mail) not
later than 5:00 p.m. New York time on the date three Business Days prior to the
bid submission deadline as shall be specified by the Calculation Agent in each
of its requests for Firm Bids for the Terminated Obligation with respect to the
applicable Termination Trade Date. By notice to UBS not later than such bid
submission deadline, Counterparty may, but shall not be obligated to, designate
any Dealer to provide a Firm Bid (and the Calculation Agent will seek a Firm Bid
from such Dealer if so designated by Counterparty on a timely basis).

In seeking to obtain a Firm Bid from any Dealer, the Calculation Agent will
deliver to such Dealer the following information: (1) a copy of the Reference
Obligation Indenture (and each

 

Page 10



--------------------------------------------------------------------------------

Transaction Document referred to (and as defined) therein); and (2) a copy of
each Monthly Report delivered under (and as defined in) the Reference Obligation
Indenture within the last 12 months. Such Dealers must provide the Calculation
Agent with a Firm Bid within one Business Day of the Calculation Agent’s request
for such Firm Bid in order for the Calculation Agent to consider such Firm Bid
in its determinations of the Final Price under this Clause 4(b). In seeking to
obtain a Firm Bid from any Dealer, the Calculation Agent will, to the extent
practicable, afford such Dealer with an opportunity, to the extent requested by
such Dealer, to ask questions of, and receive information from, the persons or
entities responsible for the management of the Reference Entity.

UBS may, but is not obligated to, sell or cause the sale of any portion of a
Terminated Obligation to any Dealer that provides a Firm Bid for purposes of
this Clause 4(b).

If the Calculation Agent is able to obtain at least one Firm Bid or combination
of Firm Bids for all of the portion of the Committed Amount allocable to a
Terminated Obligation, the Final Price for such Terminated Obligation shall be
determined based on the highest Firm Bid or highest weighted average of any
combination of Firm Bids received by the Calculation Agent within one Business
Day of its request therefor. If no Firm Bids are obtained as provided above in
this Clause 4 for all or a portion of a Terminated Obligation, the Final Price
shall be deemed to be zero with respect to each portion of such Terminated
Obligation for which no Firm Bid was obtained. The Calculation Agent will
conduct the bid process in accordance with the procedures set forth in this
Clause 4 and otherwise in a commercially reasonable manner.

Notwithstanding anything to the contrary herein,

 

  (i) the Calculation Agent shall be entitled to disregard any Firm Bid
submitted by a Dealer if, in the Calculation Agent’s commercially reasonable
judgment, (x) such Dealer is ineligible to accept assignment or transfer of the
relevant Terminated Obligation or portion thereof, as applicable, substantially
in accordance with the then-current market practice in the principal market for
such Terminated Obligation, as determined by the Calculation Agent, or (y) such
Dealer would not, through the exercise of its commercially reasonable efforts,
be able to obtain any consent required under any agreement or instrument
governing or otherwise relating to such Terminated Obligation to the assignment
or transfer of such Terminated Obligation or portion thereof, as applicable, to
it; and

 

  (ii) if the Calculation Agent determines that the highest Firm Bid obtained in
connection with the applicable Termination Trade Date is not bona fide due to
(x) the bankruptcy or insolvency of the bidder or (y) the inability, failure or
refusal (or reasonably expected inability, failure or refusal) of the bidder to
settle the purchase of such Terminated Obligation or portion thereof, as
applicable, or otherwise settle transactions in the relevant market or perform
its obligations generally, that Firm Bid shall be disregarded.

If the highest Firm Bid for any portion of such Terminated Obligation is
disregarded pursuant to this paragraph, then (i) if there is at least one other
available Firm Bid for such portion, the “Final Price” shall be determined based
on the next highest Firm Bid and (ii) if there are no other available Firm Bids
for such portion, the Calculation Agent shall have no obligation to obtain
further bids, and the applicable “Final Price” for the portion which was so
disregarded shall be deemed to be zero.

 

Page 11



--------------------------------------------------------------------------------

If UBS transfers, or causes the transfer of, a Terminated Obligation to the
Dealer or Dealers providing the highest Firm Bid or highest weighted average of
any combination of Firm Bids, the net cash proceeds received from the sale of
such Terminated Obligation (which sale shall be scheduled to settle no later
than the Relevant Settlement Date), exclusive of accrued interest and
capitalized interest and net of any Costs of Assignment, shall be the “Final
Price” for such Terminated Obligation (or the portion thereof that is sold).

If UBS determines, in its sole discretion, not to sell or cause the sale of any
portion of such Terminated Obligation to the entity or entities providing the
highest Firm Bid or highest weighted average of any combination of Firm Bids,
the “Final Price” for such unsold portion shall be determined based on the
highest Firm Bid or highest weighted average of any combination of Firm Bids, as
the case may be.

The Calculation Agent may perform any of its duties under this Clause 4(b)
through any Affiliate designated by it, but no such designation shall relieve
the Calculation Agent of its duties under this Clause 4(b).

 

(c) In the event that (i) the Final Price for all or any part of the Terminated
Obligation is deemed to be zero pursuant to the foregoing and (ii) any UBS
Holders holds the Reference Obligation as a hedge for such Terminated
Obligation, UBS and Counterparty will make commercially reasonable efforts to
accomplish the assignment or other transfer to Counterparty (free of payment by
Counterparty other than Costs of Assignment incurred by UBS or any of its
Affiliates in effecting the transfer; provided that (A) all other payment and
collateral delivery obligations of Counterparty are otherwise fulfilled under
the Master Agreement at the time of such transfer) of the relevant Terminated
Obligation (or the relevant portion thereof) for which the Final Price is deemed
to be zero; and (B) UBS shall not be liable for any losses related to any delay
in or failure of such assignment beyond its control. Counterparty shall
reimburse UBS for all Costs of Assignment incurred by UBS in effecting the
transfer promptly following UBS’ demand therefor.

 

5. [RESERVED]

 

6. ADJUSTMENTS.

If the Reference Obligation or any portion thereof is irreversibly converted or
exchanged into or for any securities, obligations or other assets or property
(“Exchange Consideration”), or any payment on the Reference Obligation is paid
in the form of any Exchange Consideration that is not cash, thereafter such
Exchange Consideration will constitute the Reference Obligation or portion
thereof and, after consultation with the parties, the Calculation Agent shall,
after consultation with the parties, adjust the terms of the Transaction as the
Calculation Agent determines appropriate to preserve the theoretical value of
the Transaction to the parties immediately prior to such exchange or, if such
exchange results in a change in value, the proportionate post-exchange value,
and determine the effective date of such adjustments.

 

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

 

(a) Each party hereby agrees as follows, so long as either party has or may have
any obligation under the Transaction.

 

  (i)

Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other

 

Page 12



--------------------------------------------------------------------------------

  party as investment advice or as a recommendation to enter into the
Transaction; it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction. It has not received
from the other party any assurance or guarantee as to the expected results of
the Transaction;

 

  (ii) Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.
It is also capable of assuming, and assumes, the financial and other risks of
the Transaction;

 

  (iii) Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of the Transaction;

 

  (iv) Reliance on its Own Advisors. Without limiting the generality of the
foregoing, in making its decision to enter into, and thereafter to maintain,
administer or terminate, the Transaction, it will not rely on any communication
from the other party as, and it has not received any representation or other
communication from the other party constituting, legal, accounting, business or
tax advice, and it will consult its own legal, accounting, business and tax
advisors concerning the consequences of the Transaction; and

 

  (v) U.S. Tax Treatment. In connection with the Transaction, it will, for U.S.
Federal income tax purposes (and to the extent permitted by law, state and local
income tax purposes): (w) treat the Counterparty as having retained beneficial
ownership of all of the economic benefits and burdens of ownership of the
Reference Obligation, the Pledged Notes and each Portfolio Asset at all times
during the pendency of the Transaction (except after a default by either party)
and all payments made in respect of the Reference Obligation and the Pledged
Notes as having been made directly to the Counterparty; (x) treat the
Transaction (including the Credit Support Annex to the Transaction), taken
together with the issuance of the Reference Obligation to the UBS Holder, as a
single commitment of USD 50,000,000 from UBS to the Counterparty for a loan of
an amount up to USD 50,000,000 secured by the Reference Obligation and the
Pledged Notes, maturing on the Scheduled Termination Date and which is not a
contingent debt instrument described in Treas. Regs. Section 1.1275-4; (y) treat
the Counterparty First Floating Amounts as interest paid on an obligation issued
in registered form to a U.S. person (within the meaning of Section 7701(a)(30)
of the Code) in respect of the loan described in clause (x); and (z) not treat
the issuance of the Reference Obligation to the UBS Holder as creating a
partnership or otherwise as an equity interest in the Reference Entity. The
parties agree to file all tax forms, returns and withholding certificates
(including, without limiting the foregoing, U.S. Internal Revenue Service Form
1099 and any withholding certificates required to be provided pursuant to the
Schedule to the Master Agreement) consistent with this treatment, and the
Counterparty agrees to provide copies of all withholding tax certificates
relating to the Reference Obligation and the Portfolio Assets reasonably
requested by the trustee under the Reference Obligation Indenture.

References in this Clause 7(a) to “the other party” shall, in the case of UBS
and where the context so allows, include references to any Affiliate of UBS.

 

Page 13



--------------------------------------------------------------------------------

(b) Each party acknowledges and agrees that, so long as either party has or may
have any obligation under the Transaction:

 

  (i) the Transaction does not create any direct or indirect obligation of the
Reference Entity or any Portfolio Asset Obligor or any direct or indirect
participation in the Reference Obligation, any Portfolio Asset or any other
obligation of the Reference Entity or any Portfolio Asset Obligor;

 

  (ii) each party and its Affiliates may deal in the Reference Obligation and
any Portfolio Asset and may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of commercial or investment banking
or other business with the Reference Entity, any Portfolio Asset Obligor or any
Affiliate of the Reference Entity or any Portfolio Asset Obligor, any other
person or entity having obligations relating to the Reference Entity or any
Portfolio Asset Obligor and may act with respect to such business in the same
manner as if the Transaction did not exist and may originate, purchase, sell,
hold or trade, and may exercise consensual or remedial rights in respect of,
obligations, securities or other financial instruments of, issued by or linked
to the Reference Entity or any Portfolio Asset Obligor, regardless of whether
any such action might have an adverse effect on the Reference Entity or any
Portfolio Asset Obligor, the value of the Reference Obligation or any Portfolio
Asset or the position of the other party to the Transaction or otherwise;

 

  (iii) with respect to information regarding the Reference Entity, any
Portfolio Asset Obligor or any Affiliate of the Reference Entity or any
Portfolio Asset Obligor that is or may be material in the context of the
Transaction:

 

  (A) each party and its Affiliates and the Calculation Agent may, whether by
virtue of the types of relationships described herein or otherwise, at the date
hereof or at any time hereafter, be in possession of information regarding the
Reference Entity, any Portfolio Asset Obligor or any Affiliate of the Reference
Entity or any Portfolio Asset Obligor that is or may be material in the context
of the Transaction and that may or may not be publicly available or known to the
other party. In addition, this Confirmation does not create any obligation on
the part of such party and its Affiliates to disclose to the other party any
such relationship or information (whether or not confidential);

 

  (B)

Counterparty understands that UBS and its Affiliates are engaged in a wide range
of financial services and businesses, including investment management,
financing, securities trading, corporate and investment banking and research
(such services and businesses are collectively referred to in this
Clause 7(b)(iii) as “Activities”) and may engage in the Activities with or on
behalf of one or more of the Reference Entity, the Portfolio Asset Obligors and
their respective Affiliates. Furthermore, UBS or its Affiliates may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including one or more of the Reference Entity, the Portfolio Asset Obligors and
their respective Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in one or more of the
Reference Entity, the Portfolio Asset Obligors and their respective Affiliates),
including trading in or holding long, short or derivative positions in
securities, loans or other financial products of one or more of the Reference
Entity, the Portfolio Asset Obligors and their respective Affiliates.
Counterparty understands and agrees that in engaging in the Activities, (x) UBS
or its Affiliates may now or in the future have interests or take actions that
may conflict with the interests of Counterparty and (y) officers

 

Page 14



--------------------------------------------------------------------------------

  and employees of UBS or its Affiliates (including those responsible for
negotiating the Transaction) may currently have and later may receive or
otherwise obtain information concerning one or more of the Reference Entity, the
Portfolio Asset Obligors and their respective Affiliates (including information
concerning mergers, acquisitions, divestitures, restructurings, defaults under
material agreements, creditors’ rights proceedings or other matters that may
affect the value of the Reference Obligation or any Portfolio Asset or the
ability of the Reference Entity or any Portfolio Asset Obligor to perform its
obligations thereunder), which information may not be available to Counterparty
and may be material to a decision to enter into the Transaction (the “Excluded
Information”). Counterparty acknowledges that it has determined to enter into
the Transaction notwithstanding its lack of knowledge of the Excluded
Information. Counterparty agrees that neither UBS nor any of its Affiliates
shall have any liability to Counterparty, and Counterparty waives and releases
any claims that it might have against UBS or its Affiliates, whether under
applicable securities laws or otherwise, with respect to the nondisclosure of
the Excluded Information in connection with this Confirmation or the
Transaction; provided that, the Excluded Information shall not and does not
affect the truth or accuracy of UBS’s representations or warranties in the
Master Agreement or this Confirmation;

 

  (C) Counterparty confirms that it (i) is a sophisticated entity with respect
to the obligations of the type of the Reference Obligation and the Portfolio
Assets, (ii) has adequate information concerning the business and financial
condition of the Reference Entity and each Portfolio Asset Obligor to make an
informed decision regarding its entry into this Confirmation and the
Transaction, (iii) possesses (individually or through its Affiliates) such
knowledge and experience in financial and business matters that it is capable,
without reliance on UBS or its Affiliates, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of entering into this Confirmation and the Transaction and is
financially able to bear such risks, (iv) has such knowledge and experience, and
has entered into other transactions of a similar economic nature, so as to be
aware of the risks and uncertainties inherent in the assumption of rights and
obligations of the type contemplated in this Confirmation and the Transaction,
and (v) has determined that entering into this Confirmation and the Transaction
hereunder is suitable and appropriate for it;

 

  (D)

Counterparty acknowledges that (i) it is solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with this Confirmation and the Transaction, (ii) that it has,
independently and without reliance upon UBS or its Affiliates, made its own
appraisal and investigation of all risks associated with, and its own credit
analysis and decision to enter into, this Confirmation and the Transaction based
on such documents and information, as it has deemed appropriate and (iii) it
will, independently and without reliance upon UBS or its Affiliates, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Confirmation and the
Transaction, based on such documents and information as it shall from time to
time deem appropriate which may include, in each case, any or all of the
following (it being understood that neither

 

Page 15



--------------------------------------------------------------------------------

  UBS nor any of its Affiliates is responsible for or has made any
representation or warranty with respect to any such matters or information):
(x) the financial condition, status and capitalization of the Reference Entity
or any Portfolio Asset Obligor; (y) the legality, validity, effectiveness,
adequacy or enforceability of any agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
Reference Obligation or any Portfolio Asset; or (z) the adequacy, accuracy
and/or completeness of (A) any document in the form approved by the Reference
Entity or any Portfolio Asset Obligor concerning the Reference Entity or such
Portfolio Asset Obligor (or any of their respective subsidiaries) which, at the
request of the Reference Entity or such Portfolio Asset Obligor and on its
behalf, was prepared in relation to the syndication of the Reference Obligation
or any Portfolio Asset or other obligations of the Reference Entity or any
Portfolio Asset Obligor and which may or may not have been distributed by the
arranger(s) of such obligations to selected financial institutions (an
“Information Memorandum”) and (B) any other information concerning the Reference
Entity or any Portfolio Asset Obligor delivered by UBS or its Affiliates under
or in connection with this Confirmation, the Transaction or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with the Reference Obligation or any Portfolio Asset; and

 

  (E) Counterparty agrees that none of (i) the Master Agreement, (ii) the
receipt by UBS or its Affiliates of any information (including Excluded
Information) concerning one or more of the Reference Entity, the Portfolio Asset
Obligors and their respective Affiliates (including information concerning the
value of the Reference Obligation or any Portfolio Asset or the ability of the
Reference Entity or any Portfolio Asset Obligor to perform their respective
obligations thereunder) nor (iii) any other matter, shall give rise to any
fiduciary or other similar duties (including without limitation any duty of
trust or confidence) owing by UBS or its Affiliates to Counterparty including
any such duty that would prevent or restrict UBS or its Affiliates from acting
on behalf of customers (including the Reference Entity, the Portfolio Asset
Obligors and their respective Affiliates) or for its own account;

 

(iv) neither UBS nor any of its Affiliates shall be under any obligation to
hedge the Transaction or to own or hold the Reference Obligation or any
Portfolio Asset as a result of the Transaction, and UBS and its Affiliates may
establish, maintain, modify, terminate or re-establish any hedge position or any
methodology for hedging at any time without regard to Counterparty. Any such
purchases, sales or other transactions will be at the sole discretion of UBS and
its Affiliates, and Counterparty acknowledges that such transactions may affect
the market price of the Reference Obligation and/or the Portfolio Assets.
Counterparty acknowledges and agrees that it is not relying on any
representation, warranty or statement by UBS or any of its Affiliates as to
whether, at what times, in what manner or by what method UBS or any of its
Affiliates may engage in any hedging activities;

 

(v)

notwithstanding any other provision in this Confirmation or any other document,
UBS and Counterparty (and each employee, representative, or other agent of UBS
or Counterparty) may each disclose to any and all persons, without limitation of
any kind, the U.S. tax treatment and U.S. tax structure of the transaction and
all materials of any kind (including opinions or other tax analyses) that are
provided to them relating to such U.S. tax treatment and U.S. tax structure (as
those terms are used in Treasury Regulations under Sections 6011, 6111 and 6112
of the Code),

 

Page 16



--------------------------------------------------------------------------------

  other than any information for which nondisclosure is reasonably necessary in
order to comply with applicable securities laws. To the extent not inconsistent
with the previous sentence, UBS and Counterparty will each keep confidential
(except as required by law) all information unless the other party has consented
in writing to the disclosure of such information. In the event of a disclosure
with respect to the U.S. tax treatment and U.S. tax structure of this
Transaction, the person making the disclosure may disclose all information
relevant to an understanding of the U.S. tax treatment and U.S. tax structure of
this Transaction, but such person may not disclose the identity of the
Counterparty, any Reference Entity or any Portfolio Asset; and

 

(vi) if UBS chooses to hold (either directly or indirectly) the Reference
Obligation as a result of the Transaction, UBS may deal with the Reference
Obligation as if the Transaction did not exist (and, without limiting the
generality of the foregoing, UBS shall have no duty to Counterparty with respect
to any such direct or indirect ownership of the Reference Obligation).

 

(c) Each of the parties hereby represents that, on the date on which the
Transaction is entered into hereunder:

 

  (i) it is entering into the Transaction for investment, financial
intermediation, hedging or other commercial purposes;

 

  (ii) (x) it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended (the “CEA”), (y) the Master Agreement and
each Transaction are subject to individual negotiation by each party, and
(z) neither the Master Agreement nor the Transaction will be executed or traded
on a “trading facility” within the meaning of Section 1a(33) of the CEA; and

 

  (iii) (A) the Master Agreement (including the Credit Support Annex) and each
Transaction entered into under this Confirmation is a “swap agreement” within
the meaning given to such term under Section 101(53B) of the United States
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (B) it is a
“swap participant” within the meaning given to such term under Section 101(53C)
of the Bankruptcy Code.

 

  (d) Counterparty hereby represents to UBS that:

 

  (i) its investments in and liabilities in respect of the Transaction, which it
understands is not readily marketable, is not disproportionate to its net worth,
and it is able to bear any loss in connection with the Transaction, including
the loss of its entire investment in the Transaction;

 

  (ii) it understands no obligations of UBS to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any Affiliate of UBS or any governmental agency;

 

  (iii) it has elected to treat the Reference Entity as an entity disregarded
from its owner for United States Federal income tax purposes;

 

  (iv) it can receive all payments on each Portfolio Asset included in the
Portfolio without U.S. Federal withholding tax and the relevant Reference Entity
or any subsidiary thereof holding a Portfolio Asset, as applicable, can (except
to the extent otherwise disclosed with respect to the Portfolio Asset prior to
the related Trade Date (as defined in the Reference Obligation Indenture))
receive all such payments without foreign withholding tax (which representation,
subject to any such exception, shall also be made for purposes of Section 3(f)
of the Master Agreement);

 

Page 17



--------------------------------------------------------------------------------

  (v) it has delivered an applicable United States Internal Revenue Service
form W-9 (or successor form) with respect to withholding tax required to be
delivered by it pursuant to Part 3 of the Schedule to the Master Agreement (and
this representation will also be deemed made pursuant to Section 3(f) of the
Master Agreement);

 

  (vi) it is not, for U.S. Federal income tax purposes, a tax exempt
organization for purposes of Section 514 of the U.S. Internal Revenue Code of
1986, as amended, and, unless any such organization that invests in Counterparty
does so only indirectly through an entity that is not transparent for U.S.
Federal income tax purposes, there is disclosure to such organization that such
organizations may recognize unrelated business taxable income;

 

  (vii) it has obtained tax advice from its auditors or external legal counsel,
in either case of recognized standing in relation to U.S. Federal income tax
matters, that considered the U.S. tax treatment of the Transaction to which this
Confirmation relates; and

 

  (viii) it has obtained its own advice as to the proper tax characterization of
the transaction in all jurisdictions, including for the avoidance of doubt the
United States, and is not relying on UBS or its advisors in respect of such
matters in any respect.

 

(e) UBS hereby represents to Counterparty that

 

  (i) UBS will provide to the Counterparty and the Reference Entity a valid Form
W-9 provided by UBS Securities LLC and attached to a valid Form W-8IMY (or
successor thereto), that the Counterparty and the Reference Entity may reliably
associate all payments to be made by either of them pursuant to the Transaction
with such forms, and therefore may treat all such payments under the Transaction
as made to a U.S. person within the meaning of Treas. Regs.
Section 1.1441-1(d)(4);

 

  (ii) the Transaction to which this Confirmation relates is entered into by UBS
through an office located within the United States, or U.S. personnel of UBS
materially participated in this Transaction for U.S. Federal income tax purposes
and UBS is acting solely as an agent of UBS Securities LLC, a person that is a
“U.S. person” as that term is defined under IRC Section 7701(a)(30);

 

  (iii) except to the extent necessary to enable UBS to exercise any of its
rights under Paragraph 6(c) of the Credit Support Annex, that UBS is under no
legal or contractual obligation to treat the Reference Obligation issued to it,
any Pledged Notes pledged under the Credit Support Annex or any Portfolio Asset
as legally or beneficially owned by any person other than the Counterparty; and

 

  (iv) that UBS has obtained its own advice as to the proper tax
characterization of the transaction in all jurisdictions, including for the
avoidance of doubt the United States, and is not relying on the Counterparty or
its advisors in respect of such matters in any respect.

 

(f)

Except for disclosure authorized pursuant to Clause 7(b)(v), Counterparty agrees
to be bound by the confidentiality provisions of the Reference Obligation
Indenture (and of each credit or loan agreement governing each Portfolio Asset)
with respect to all information and documentation in relation to the Reference
Entity or any Portfolio Asset Obligor or the Reference Obligation or any

 

Page 18



--------------------------------------------------------------------------------

  Portfolio Asset delivered to Counterparty hereunder. Counterparty acknowledges
that such information may include material non-public information concerning one
or more of the Reference Entity, the Portfolio Asset Obligors and their
respective securities and agrees to use such information in accordance with
applicable law, including Federal and State securities laws. In addition,
Counterparty agrees to keep confidential any internal rating supplied by UBS to
Counterparty with respect to any Portfolio Asset.

 

(g) Notwithstanding anything in the Master Agreement to the contrary, UBS will
not be required to pay any additional amount under Section 2(d)(i) of the Master
Agreement in respect of any deduction or withholding for or on account of any
Tax in relation to any payment under the Transaction. If UBS is required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, to make any deduction or withholding for or on account of any Tax in
relation to any payment under the Transaction and UBS does not so deduct or
withhold, then Section 2(d)(ii) of the Master Agreement shall be applicable.

 

(h) If an “Event of Default” under (and as defined in) the Reference Obligation
Indenture occurs, then UBS may give notice to Counterparty (so long as such
event is continuing on the date of such notice) that UBS, in its capacity as
Valuation Agent under (and as defined in) the Reference Obligation Indenture,
has elected to exercise exclusively on behalf of the Reference Entity and each
subsidiary thereof all rights of the Reference Entity to purchase and dispose
of, and to exercise all voting and other consensual rights with respect to, and
to make all other determinations and decisions with respect to the ownership of,
the Portfolio Assets held or to be acquired by the Reference Entity, pursuant to
Section 12.1(c) of the Reference Obligation Indenture.

 

8. ADJUSTMENTS RELATING TO CERTAIN UNPAID OR RESCINDED PAYMENTS.

 

(a) If (i) UBS makes any payment to Counterparty as provided under Clause 2 and
the corresponding Interest and Fee Amount is not paid (in whole or in part) when
due or (ii) any Interest and Fee Amount in respect of the Reference Obligation
is required to be returned (in whole or in part) by a holder of the Reference
Obligation (including, without limitation, the UBS Holder) to the applicable
Reference Entity or paid to any other person or entity or is otherwise rescinded
pursuant to any bankruptcy or insolvency law or any other applicable law, then
(i) each payment obligation under the Transaction related to such payment shall
be recomputed by the Calculation Agent as if such unpaid or returned amount had
not been paid and (ii) Counterparty will pay to UBS, within five Business Days
following receipt of notice from UBS, such amount (or portion thereof) so not
paid or so required to be returned, paid or otherwise rescinded. If such
returned, paid or otherwise rescinded amount is subsequently paid, UBS shall pay
such amount (subject to Clause 8(c)) to Counterparty within five Business Days
after the date of such subsequent payment.

 

(b) [reserved]

 

(c) Amounts payable pursuant to this Clause 8 shall be subject to adjustment by
the Calculation Agent in good faith and on a commercially reasonable basis, as
agreed by UBS and Counterparty, in order to preserve for the parties the
intended economic risks and benefits of the relevant Transaction; provided that
(i) no amounts in respect of interest shall be payable by either party on any
adjusted amount and (ii) the Calculation Agent in performing the calculations
pursuant to this Clause 8 will assume that no interest has accrued on any
adjusted amount.

 

Page 19



--------------------------------------------------------------------------------

(d) The payment obligations of UBS and Counterparty pursuant to this Clause 8
shall survive the termination of the Transaction.

 

9. CREDIT SUPPORT.

Notwithstanding anything in the Credit Support Annex (the “Credit Support
Annex”) to the Schedule to the Master Agreement to the contrary, the following
collateral terms shall apply to the Transaction to which this Confirmation
relates. Capitalized terms used in this Clause 9 but not otherwise defined in
this Confirmation have the respective meanings given to such terms in the Credit
Support Annex. In the event of any conflict between the Credit Support Annex and
these “Collateral Provisions”, these “Collateral Provisions” shall prevail.

 

(a) Counterparty shall Transfer Eligible Collateral to UBS pursuant to the terms
of the Credit Support Annex between UBS and Counterparty, as amended hereby. For
purposes of said Credit Support Annex, the Independent Amount applicable to
Counterparty in respect of the Transaction to which this Confirmation relates
shall, on any Valuation Date, be equal to the aggregate Value of the Pledged
Notes, and Counterparty’s obligations to transfer collateral to UBS in respect
of such Independent Amount shall at all times be satisfied by the Pledged Notes
being Transferred to UBS in accordance with the terms of the Credit Support
Annex.

 

(b) The definition of Exposure in Paragraph 12 of the Credit Support Annex is
hereby amended and restated in its entirety to read:

UBS’s “Exposure” as Secured Party for the Transactions entered into hereunder
and under the Related Confirmation and any Valuation Date or other date for
which Exposure is calculated shall mean the sum of (a) the excess, if any, of
the Class A-R Net Collateral Value Deficit over the Class A-R Variation Margin
Threshold on such date plus (b) the excess, if any, of the Class A Net
Collateral Value Deficit over the Class A Variation Margin Threshold on such
date.

 

(c) The “Minimum Transfer Amount” with respect to Counterparty as of any
Valuation Date shall be U.S.$100,000; provided that (i) a single Delivery Amount
or Return Amount (as applicable) shall be calculated on each Valuation Date for
the Transactions entered into hereunder and under the Related Confirmation for
purposes of determining whether or not the Minimum Transfer Amount has been
exceeded and (ii) the Minimum Transfer Amount for Counterparty shall be zero
(1) for purposes of determining any Delivery Amount required to be Transferred
by Counterparty in respect of any Independent Amount and (2) at any time when an
Event of Default, Potential Event of Default, Termination Event or event which
with the giving of notice or lapse of time would (absent the cure thereof during
any applicable grace period) constitute a Termination Event has occurred and is
continuing with respect to which Counterparty is (or would be) the Defaulting
Party or Affected Party.

 

(d)

Solely for purposes of the first demand (and not any subsequent demand) made by
UBS as Secured Party for any Transfer of Eligible Credit Support by Counterparty
in respect of a Delivery Amount (or the applicable portion thereof) that is due
to an increase in the Exposure of UBS as Secured Party (and not, for the
avoidance of doubt, the Transfer of the Pledged Notes in satisfaction of
Counterparty’s obligations in respect of the Independent Amount) made or deemed
made by UBS pursuant to Clause 9(a) above), Paragraph 4(b) of the Credit Support
Annex shall be amended by (i) replacing the words “next Local Business Day” with
“tenth Local Business Day thereafter” and (ii) replacing the words “second Local
Business Day thereafter” with “eleventh Local Business Day thereafter”. UBS
shall make no further demand for the Transfer of Eligible Credit Support by
Counterparty in respect of a Delivery Amount (or the applicable

 

Page 20



--------------------------------------------------------------------------------

  portion thereof) that is due to an increase in UBS’ Exposure until such tenth
or eleventh (as applicable) Local Business Day period has expired, whereupon the
Transfer timing provisions of Paragraph 4(b) shall apply as set forth in the
Credit Support Annex without regard to the provisions of this Clause 9(d).

 

(e) Notwithstanding anything to the contrary herein or in the Credit Support
Annex, (i) the Threshold with respect to UBS shall be infinity, (ii) in no event
shall Counterparty have any positive Exposure as a Secured Party to UBS with
respect to the Transaction to which this Confirmation relates and
(iii) accordingly, (A) Counterparty shall be the only “Pledgor” and UBS shall be
the only “Secured Party” for all purposes of the Credit Support Annex and
(B) only the Counterparty makes the pledge and grant in Paragraph 2 of the
Credit Support Annex, the acknowledgment in the final sentence of Paragraph 8(a)
of the Credit Support Annex and the representations in Paragraph 9 of the Credit
Support Annex.

 

(f) In no event shall Counterparty’s Credit Support Amount as Pledgor be less
than the sum of (i) the Independent Amount for the Transaction to which this
Confirmation relates and (ii) the Independent Amount for the Transaction
evidenced by the Related Confirmation. Accordingly, in no event shall the
Pledged Notes be Transferred to Counterparty until the Termination Date.

 

(g) UBS shall be the sole Valuation Agent for purposes of the Transaction to
which this Confirmation relates and each Business Day shall be a Valuation Date.

 

(h) Notwithstanding anything in this Confirmation to the contrary, for purposes
of determining the portion of the Exposure that is attributable to a Portfolio
Asset (or portion thereof) that is being sold or has been repaid, the Par Amount
of such Portfolio Asset shall not be reduced to reflect such sale or repayment
until the Business Day next succeeding the settlement date of such sale or the
date on which such repayment occurs, as the case may be. In addition, if the
Reference Entity sells any Portfolio Asset and the settlement date for such sale
occurs after the date customary for settlement substantially in accordance with
the then-current market practice in the principal market for such Portfolio
Asset (as determined by the Calculation Agent), then Unrealized Capital
Appreciation and Unrealized Capital Depreciation will continue to vary until the
actual settlement date (and, for this purpose, each of Unrealized Capital
Appreciation and Unrealized Capital Depreciation with respect to such Portfolio
Asset shall be determined until such date of actual settlement as if no sale
price had been established until the date of settlement of the relevant sale).

 

(i) The provisions of Paragraph 5 of the Credit Support Annex shall be
superseded and replaced in their entirety by Counterparty’s dispute rights with
respect to the Current Price of any Portfolio Asset as set forth in the
definition of “Current Price”.

 

Page 21



--------------------------------------------------------------------------------

10. NOTICE AND ACCOUNT DETAILS.

Notices to UBS:

UBS AG, London Branch

Structured Funding

Attn: Ben Stewart

1285 Avenue of the Americas

New York, NY 10019-6064

Tel: (203) 719-1611

E-mail: OL-Cyrus-TRS@ubs.com

With copies to:

E-mail: DL-IR-STM-TEAM@ubs.com

E-mail: SH-OTC-Credit-Setts@ubs.com

E-mail: OL-CTM@ubs.com

Notices to Counterparty:

CM Finance Inc.

399 Park Avenue, 39th Floor

New York, NY 10022

Attention: Stephon Barnes, Christopher E. Jansen and Michael C. Mauer

Tel: (212) 380-5904

Email: cjansen@cmfn-inc.com, mm@cmfn-inc.com, jagarwal@cmfn-inc.com and
ops@cyruscapital.com

Payments to UBS:

Favour: UBS AG, Stamford Branch Swift Address: UBSWUS33XXX

Further Credit To: UBS AG, London Branch

Swift Address: UBSWGB2LXXX

Account No: 101-WA-140007-000

Payments to Counterparty:

Receiving Bank Name: State Street Bank and Trust Co. NA Boston

Receiving Bank BIC Code: SBOSUS33XXX

Receiving Bank ABA: 011000028

Beneficiary Account Number: 10434322

Beneficiary Account Name: CM Finance Inc

 

11. OFFICES.

 

(a) The Office of UBS for the Transaction:

London

 

Page 22



--------------------------------------------------------------------------------

(b) The Office of Counterparty for the Transaction:

None

 

12. SETTLEMENT

The Transaction hereunder is being entered into by a member of the UBS group
(“UBS Party”). For the avoidance of doubt, any payment or delivery obligations
of the UBS Party in respect of the Transaction may be effected by any of UBS
Limited or UBS AG, London Branch or UBS Securities LLC (the “Settlement Agent”).
UBS Party has authorized the Settlement Agent to act on its behalf in the same
manner and with the same force and effect as UBS Party might or could do in
connection with any such payment or delivery obligation.

- signature page follows -

 

Page 23



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by having a duly authorized officer of Counterparty execute this
Confirmation and return the same by facsimile to the attention of the individual
at UBS indicated on the first page hereof.

Yours faithfully

For and on Behalf of

UBS AG, London Branch

 

By:  

 

  By:  

 

Name:     Name:   Title:     Title:  

Confirmation – Signature Page



--------------------------------------------------------------------------------

Acknowledged and agreed by CM Finance Inc., as successor to CM Finance LLC, as
of the date specified above.

 

CM FINANCE INC., as TRS Counterparty By:  

 

Name:   Title:    

Confirmation – Signature Page



--------------------------------------------------------------------------------

ANNEX A

ADDITIONAL DEFINITIONS

“Affiliate”, for purposes of this Confirmation only, has the meaning given to
such term in Rule 405 under the Securities Act of 1933, as amended.

“Approved Dealer” means (a) any entity listed in Annex B hereto and (b) if an
entity listed in Annex B hereto is not the principal banking or securities
Affiliate within a financial holding company group, the principal banking or
securities Affiliate of such listed entity within such financial holding company
group; provided that (i) UBS may at any time, upon written notice to
Counterparty, delete any name listed in such Annex so long as such deletion is
consistent with the general application of its internal credit and risk policies
with respect to such Approved Dealer (and not designed to circumvent the rights
of Counterparty hereunder) and (ii) the parties may, at any time, agree in
writing to add or remove an Approved Dealer to or from Annex B.

“Breakage Cost Calculation Period” means, with respect to any termination of the
Transaction following the delivery of an Accelerated Termination Notice pursuant
to Clause 3(a) or 3(b), each period from, and including, one Breakage Cost
Hypothetical Payment Date to, but excluding, the next following Breakage Cost
Hypothetical Payment Date, except that (a) the initial Breakage Cost Calculation
Period will commence on, and include, the Obligation Termination Date, and
(b) the final Breakage Cost Calculation Period will end on, but exclude,
December 5, 2016.

“Breakage Cost Hypothetical Payment Date” means, with respect to any termination
of the Transaction following the delivery of an Accelerated Termination Notice
pursuant to Clause 3(a) or 3(b), (a) each Payment Date, commencing on the first
Payment Date following the date on which such Accelerated Termination Notice is
delivered, and (b) the Scheduled Termination Date.

“Breakage Costs” means, with respect to any termination of the Transaction
following the delivery of an Accelerated Termination Notice pursuant to Clause
3(a) or 3(b), an amount equal to the sum, determined with respect to each
Breakage Cost Calculation Period occurring after the date on which such
Accelerated Termination Notice is delivered, of the sum of:

 

(i) product of the following:

 

(a) USD50,000,000,

 

(b) the Floating Rate Day Count Fraction (determined based on the actual number
of days in such Breakage Cost Calculation Period), and

 

(c) the Second Fixed Spread,

discounted from the Breakage Cost Hypothetical Payment Date occurring
immediately following the end of such Breakage Cost Calculation Period to the
Obligation Termination Date; provided that such present value shall be
determined using the discount factor implied by the mid-point between the
forward bid and offered side LIBOR curves for fixed-for-floating LIBOR swaps of
the relevant tenors; plus

 

(ii) if the Transaction is terminated prior to the Third Floating Rate Payer
Payment Date, an amount equal to the Counterparty Third Floating Amount.

 

Page A-1



--------------------------------------------------------------------------------

“Capital Appreciation” and “Capital Depreciation” mean, for any Total Return
Payment Date, the amount determined according to the following formula for the
applicable Terminated Obligation:

Final Price – Applicable Notional Amount

where

“Final Price” means, with respect to any Terminated Obligation, the amount
determined pursuant to Clause 4, and

“Applicable Notional Amount” means, with respect to any Terminated Obligation,
the portion of the Outstanding Class A-R Funded Amount that is the subject of
the relevant termination and allocable to such Terminated Obligation (determined
immediately prior to the applicable Termination Trade Date).

If such amount is positive, such amount is “Capital Appreciation” and if such
amount is negative, the absolute value of such amount is “Capital Depreciation”.

“Class A Net Collateral Value Deficit” has the meaning given to such term in the
Related Confirmation.

“Class A Notes” means the Class A Notes issued from time to time by the
Reference Entity under the Reference Obligation Indenture.

“Class A Variation Margin Threshold” has the meaning given to such term in the
Related Confirmation.

“Class A-R Net Collateral Value” means, on any date of determination, the
excess, if any, of (a) the sum of (i) the Class A-R Total Asset Amount on such
date plus (ii) the aggregate Value of all Posted Collateral held by UBS or its
Custodian on such date (excluding any Pledged Notes) in respect of the
Transaction evidenced by this Confirmation plus (iii) the Class A-R Net
Unrealized Capital Appreciation on such date over (b) the sum of (i) the
Outstanding Class A-R Funded Amount of the Reference Obligation on such date
plus (ii) the Class A-R Net Unrealized Capital Depreciation on such date.

“Class A-R Net Collateral Value Deficit” means, on any date of determination,
the excess, if any, of (a) the Outstanding Class A-R Funded Amount of the
Reference Obligation on such date over (b) the Class A-R Net Collateral Value on
such date.

“Class A-R Net Unrealized Capital Appreciation” means, on any date of
determination, the product of (a) the Net Unrealized Capital Appreciation on
such date and (b) an amount equal to the quotient of (i) the Outstanding
Class A-R Funded Amount on such date divided by (ii) the sum of (A) the
Outstanding Class A-R Funded Amount on such date and (B) the Aggregate Principal
Amount of Class A Notes that are outstanding on such date.

“Class A-R Net Unrealized Capital Depreciation” means, on any date of
determination, the product of (a) the Net Unrealized Capital Depreciation on
such date and (b) an amount equal to the quotient of (i) the Outstanding
Class A-R Funded Amount on such date divided by (ii) the sum of (A) the
Outstanding Class A-R Funded Amount on such date and (B) the Aggregate Principal
Amount of Class A Notes that are outstanding on such date.

“Class A-R Notes” means the Class A-R Notes issued from time to time by the
Reference Entity under the Reference Obligation Indenture.

 

Page A-2



--------------------------------------------------------------------------------

“Class A-R Total Asset Amount” means, on any date of determination, the product
of (a) the Total Asset Amount on such date and (b) an amount equal to the
quotient of (i) the Outstanding Class A-R Funded Amount on such date divided by
(ii) the sum of (A) the Outstanding Class A-R Funded Amount and (B) the
Aggregate Principal Amount of Class A Notes that are outstanding on such date.

“Class A-R Variation Margin Threshold” means, on any date of determination, an
amount equal to 10% of the Outstanding Class A-R Funded Amount of the Class A-R
Notes then outstanding (after giving effect to any repayment on such date);
provided that, the Class A-R Variation Margin Threshold shall be zero while any
“Event of Default” under (and as defined in) the Reference Obligation Indenture
shall have occurred and be continuing.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral Management Agreement” has the meaning given to such term in the
Reference Obligation Indenture.

“Costs of Assignment” means, in the case of any Terminated Obligation or
Portfolio Asset, the sum of (a) any costs of any purchase, exchange, sale,
transfer or assignment transaction with respect to such Terminated Obligation or
Portfolio Asset paid by a person or entity effecting such transaction (including
any UBS Holder) under the terms of such Terminated Obligation or Portfolio Asset
or otherwise actually imposed on such person or entity by any applicable
trustee, administrative agent, registrar, borrower or obligor incurred in
connection with any such transaction with respect to such Terminated Obligation
or Portfolio Asset (including, without limitation, any amounts reimbursable by
such person or entity in respect of any tax or other governmental charge
incurred with respect thereto), (b) any reasonable expenses that are incurred by
such person or entity in connection with any such transaction and (c) any
reasonable administrative, legal or accounting fees, costs and expenses
(including, without limitation, any fees and expenses of the trustee of or
outside counsel to the Reference Entity) that are incurred by such person or
entity in connection with any such transaction.

“Current Price” means, with respect to each Portfolio Asset on any date of
determination, the determination by the Valuation Agent’s loan trading desk of
the net cash proceeds that would be received from the sale on such date of
determination of such Portfolio Asset, exclusive of accrued interest and
capitalized interest and net of the related expected Costs of Assignment. If,
with respect to any date of determination, Counterparty, acting in a
commercially reasonable manner and in good faith, disputes any such original
determination of the Current Price of any Portfolio Asset by the Valuation
Agent, then Counterparty may, no later than two New York Business Hours after
the notice of such determination is given to Counterparty, designate at least
one Dealer to provide to the Valuation Agent, within such two New York Business
Hour period, a Firm Bid to purchase each such Portfolio Asset (with a quotation
amount equal to the Par Amount or (in the case of a Delayed Draw Loan)
Commitment Amount). Such Firm Bid (or the highest Firm Bid, if more than one)
timely received in accordance with the foregoing will be the Current Price of
the relevant Portfolio Asset with respect to the relevant date of determination.
If no such Firm Bid is timely received in accordance with the foregoing, the
Current Price of the relevant Portfolio Asset will be the original determination
thereof by the Valuation Agent. For the avoidance of doubt, any determination of
any amount herein (other than any portion of such amount that represents an
undisputed amount) consequent upon the determination of a Current Price subject
to dispute as provided above shall be delayed until the deadline for the
provision of Firm Bid(s) (or, if applicable, any such valuation) to the
Valuation Agent as aforesaid. The “Current Price” shall be (i) expressed as a
percentage of (A) in the case of a Portfolio Asset that is not a Delayed Draw
Loan, the Par Amount or (B) in the case of a Portfolio Asset that is a Delayed
Draw Loan, the Commitment Amount and (ii) determined exclusive of accrued
interest and capitalized interest.

 

Page A-3



--------------------------------------------------------------------------------

“Dealer” means (a) any entity (other than the Calculation Agent or any of its
Affiliates) designated by the Calculation Agent or its designated Affiliate in
its sole discretion as a “Dealer” for the purposes of this Confirmation and
(b) to the extent designated by Counterparty as provided in Clause 4(b) or
pursuant to the definition of “Current Price”, either (i) any Approved Dealer or
(ii) any other entity approved in advance by UBS, such approval not to be
unreasonably withheld or delayed (it being agreed that UBS may reasonably
withhold its approval based on the credit standing and its risk assessment of
such entity); provided that the Calculation Agent or any Affiliate thereof may
be a Dealer if more than one Dealer is designated pursuant to Clause 4.

“Defaulted Portfolio Asset” means any Portfolio Asset as to which (a) there has
occurred a default as to the payment of principal and/or interest (without
regard to any notice requirement or grace period; provided that any
capitalization of interest that is permitted under the terms of the relevant
Underlying Instrument shall not constitute a default for purposes of the
foregoing), (b) such Portfolio Asset is a Participation Interest with respect to
which the relevant Selling Institution has defaulted in any respect in the
performance of any of its payment obligations under such Participation Interest
or (c) such Portfolio Asset is a Participation Interest in a loan that would, if
such loan were a Portfolio Asset, constitute a “Defaulted Portfolio Asset”;
provided that, in each of the cases set forth in clauses (a) through (c) above,
such Portfolio Asset will only constitute a “Defaulted Portfolio Asset” for so
long as such default has not been cured or waived.

“Delayed-Draw Loan” has the meaning given to such term in the Reference
Obligation Indenture.

“Firm Bid” means, (a) with respect to a Terminated Obligation, a good and
irrevocable bid for value to purchase all of, and assume all outstanding funding
obligations under, such Terminated Obligation, expressed as a dollar amount and
determined exclusive of accrued interest and capitalized interest, for scheduled
settlement no later than the Relevant Settlement Date, submitted by (i) in the
case of a Firm Bid obtained for purposes of Clause 4(a), an Approved Dealer
specified by Counterparty in its sole discretion or (ii) in the case of a Firm
Bid obtained for purposes of Clause 4(b), a Dealer specified by the Calculation
Agent in its sole discretion (or, to the extent permitted by Clause 4(b),
Counterparty), in each case as of a time during regular business hours in New
York City and (b) with respect to a Portfolio Asset and any dispute with respect
to the determination of the Current Price thereof, a good and irrevocable bid
for value to purchase the Par Amount or (in the case of a Delayed Draw Loan)
Commitment Amount of such Portfolio Asset, expressed as a dollar amount and
determined exclusive of accrued interest and capitalized interest, for scheduled
settlement within the standard settlement cycle for such Portfolio Asset (with
such cycle commencing on the applicable date of submission), submitted by a
Dealer specified by the Calculation Agent in its sole discretion (or, to the
extent permitted by Clause 4(b), Counterparty), in each case as of a time during
regular business hours in New York City.

“Initial Price” means, in relation to the Reference Obligation (and the related
Transaction), 100% of the Outstanding Class A-R Funded Amount. The Initial Price
is determined as of the Trade Date exclusive of accrued interest. The Initial
Price is determined exclusive of expenses that would be incurred by a buyer in
connection with any purchase of the Reference Obligation.

“Insolvency Event” has the meaning given to such term in the Reference
Obligation Indenture.

“Interest and Fee Amount” means, for any Fixed Amount Payer Calculation Period,
the aggregate amount of interest (including, without limitation, interest
breakage costs, deferred or capitalized interest and interest thereon), fees
(including, without limitation, amendment, consent, tender, facility and other
similar fees) and other amounts (other than in respect of principal repayments)
actually paid with respect to the Reference Obligation (after deduction of any
withholding taxes for which the relevant Reference Entity is not obligated to
reimburse holders of the Reference Obligation, if applicable) during such Fixed
Amount Payer Calculation Period; provided that Interest and Fee Amounts shall
not include any amounts that accrue prior to the Effective Date or that accrue
on or after the Obligation Termination Date.

 

Page A-4



--------------------------------------------------------------------------------

“Maximum RCN Facility Funding Commitment” has the meaning given to such term in
the Reference Obligation Revolving Credit Note Agreement.

“Net Unrealized Capital Appreciation” means, with respect to all Portfolio
Assets in the Portfolio (other than Non-Approved Portfolio Assets, Zero Value
Participation Interests and Defaulted Portfolio Assets) and any date of
determination, the greater of (a) zero and (b) an amount equal to:

 

(i) the sum, with respect to each such Portfolio Asset in the Portfolio of which
the Current Price is greater than the Purchase Price of such Portfolio Asset, of
(A) such Current Price minus such Purchase Price multiplied by (B) (1) in the
case of a Portfolio Asset that is not a Delayed Draw Loan, the Par Amount of
such Portfolio Asset or (2) in the case of a Portfolio Asset that is a Delayed
Draw Loan, the Commitment Amount of such Portfolio Asset, minus

 

(ii) the sum, with respect to each such Portfolio Asset in the Portfolio of
which the Current Price of such Portfolio Asset is less than the Purchase Price
of such Portfolio Asset, of (A) such Purchase Price minus such Current Price
multiplied by (B) (1) in the case of a Portfolio Asset that is not a Delayed
Draw Loan, the Par Amount of such Portfolio Asset or (2) in the case of a
Portfolio Asset that is a Delayed Draw Loan, the Commitment Amount of such
Portfolio Asset;

provided that, for the purposes of computing the Net Unrealized Capital
Appreciation, any such Portfolio Asset that is sold or repaid will be deemed to
continue to be outstanding in an amount equal to its Par Amount (or in the case
of a Delayed Draw Loan, Commitment Amount) until (but excluding) the date of
settlement of such sale or the date of such repayment.

“Net Unrealized Capital Depreciation” means, with respect to all Portfolio
Assets in the Portfolio (other than Non-Approved Portfolio Assets, Zero Value
Participation Interests and Defaulted Portfolio Assets) and any date of
determination, the greater of (a) zero and (b) an amount equal to:

 

(i) the sum, with respect to each such Portfolio Asset in the Portfolio of which
the Current Price of such Portfolio Asset is less than the Purchase Price of
such Portfolio Asset, of (A) such Purchase Price minus such Current Price
multiplied by (B)(1) in the case of a Portfolio Asset that is not a Delayed Draw
Loan, the Par Amount of such Portfolio Asset or (2) in the case of a Portfolio
Asset that is a Delayed Draw Loan, the Commitment Amount of such Portfolio
Asset, minus

 

(ii) the sum, with respect to each such Portfolio Asset in the Portfolio of
which the Current Price is greater than the Purchase Price of such Portfolio
Asset, of (A) such Current Price minus such Purchase Price multiplied by (B) (1)
in the case of a Portfolio Asset that is not a Delayed Draw Loan, the Par Amount
of such Portfolio Asset or (2) in the case of a Portfolio Asset that is a
Delayed Draw Loan, the Commitment Amount of such Portfolio Asset;

provided that, for the purposes of computing the Net Unrealized Capital
Depreciation, any such Portfolio Asset that is sold or repaid will be deemed to
continue to be outstanding in an amount equal to its Par Amount (or in the case
of a Delayed Draw Loan, Commitment Amount) until (but excluding) the date of
settlement of such sale or the date of such repayment.

“New York Business Hour” means any one-hour period that occurs during the period
from 9:00 a.m. (New York time) to 6:00 p.m. (New York time) on any day on which
commercial banks are open for business in New York City; provided that if a
period is expressed as an amount of New York Business

 

Page A-5



--------------------------------------------------------------------------------

Hours and insufficient New York Business Hours exist prior to 6:00 p.m. (New
York time) on the relevant day following the commencement of such period, such
period shall be deemed to continue on the next succeeding day on which
commercial banks are open for business in New York City until the relevant
period of New York Business Hours has expired.

“Non-Approved Portfolio Asset” means any Portfolio Asset which UBS has not
approved in writing by notice to Counterparty on or prior to the settlement date
of the acquisition thereof by the Reference Entity.

“Outstanding Class A-R Funded Amount” has the meaning given to such term in the
Reference Obligation Revolving Credit Note Agreement.

“Participation Interest” has the meaning given to such term in the Reference
Obligation Indenture.

“Reference Obligation Revolving Credit Note Agreement” means the Revolving
Credit Note Agreement dated as of December 4, 2013 between the Reference Entity,
State Street Bank and Trust Company and the noteholders from time to time party
thereto, as amended as of the Amendment Effective Date, as the same may be
further amended, modified or otherwise supplemented from time to time.

“Related Confirmation” means the Amended and Restated Confirmation dated May 23,
2013, with UBS Reference Number: 85138421 between Party A and Party B, as
amended as of June 6, 2013, as further amended as of December 4, 2013 and as
further amended as of the Amendment Effective Date, as the same may be further
amended, modified or otherwise supplemented from time to time.

“Relevant Settlement Date” means the date customary for settlement substantially
in accordance with the then-current market practice in the principal market for
the relevant Reference Obligation (as determined by the Calculation Agent with
reference to the relevant Termination Trade Date).

“Relevant Source” means (a) in the case of an initial Portfolio Asset, the
agreement specified as such in Schedule 1 to the Reference Obligation Indenture,
and (b) otherwise, the indenture, credit agreement, loan agreement or other
agreement governing such Portfolio Asset.

“Sale Amount” means, with respect to any Portfolio Asset that is the subject of
a binding commitment of the Reference Entity to sell such Portfolio Asset, the
anticipated net cash proceeds that will be received by the Reference Entity from
the sale of such Portfolio Asset, exclusive of accrued interest and capitalized
interest and net of any Costs of Assignment.

“Selling Institution” has the meaning given to such term in the Reference
Obligation Indenture.

“Terminated Obligation” means the Reference Obligation terminated pursuant to
Clause 3.

“Termination Settlement Date” means, for any Terminated Obligation, (a) if the
Final Price is determined by reference to the actual sale of a Terminated
Obligation pursuant to Clause 4, the date of settlement of such sale and
(b) otherwise, the Relevant Settlement Date.

“Termination Trade Date” means, with respect to any Terminated Obligation,
(a) where an Approved Dealer identified by Counterparty is acquiring the
Reference Obligation or applicable portion thereof from UBS or its Affiliate
pursuant to Section 4(a), the Termination Trade Date specified in the applicable
Accelerated Termination Notice, or (b) otherwise the bid submission deadline as
shall be set forth in each of UBS’ requests issued pursuant to Section 4(b) for
Firm Bids for the portion of the Committed Amount allocable to such Terminated
Obligation (expressed as a percentage and determined exclusive of accrued
interest and capitalized interest) that are the basis for determining the Final
Price of such Terminated Obligation.

 

Page A-6



--------------------------------------------------------------------------------

“Total Asset Amount” means, on any date of determination by the Valuation Agent,
an amount equal to the sum of (a) the aggregate Purchase Amount of all Portfolio
Assets in the Portfolio (other than Non-Approved Portfolio Assets, Zero Value
Participation Interests and Defaulted Portfolio Assets) on such date; plus
(b) the aggregate amount of all cash standing to the credit of the Accounts
(excluding any and all Class A-R Prepayment Accounts) on such date plus (c) the
aggregate cost of purchase of all “Eligible Investments” (as defined in the
Reference Obligation Indenture) held by the Reference Entity on such date.

“Total Return Payment Date” means, with respect to any Terminated Obligation,
the Obligation Termination Date in respect of such Terminated Obligation.

“UBS Holder” means, if UBS or an Affiliate of UBS holds the Reference Obligation
or any portion thereof as a result of the Transaction, UBS or such Affiliate, as
appropriate.

“Underlying Instrument” means the indenture, credit agreement or other agreement
pursuant to which a Portfolio Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Portfolio Asset or of which the holders of such Portfolio Asset are the
beneficiaries.

“Unfunded Reference Obligation Amount” means, with respect to the Reference
Obligation on any date of determination, an amount equal to the excess of
(a) the Commitment Amount of the Reference Obligation over (b) the Outstanding
Class A-R Funded Amount of such Reference Obligation, in each case on such date
of determination.

“Zero Value Participation Interest” means any Participation Interest included in
the Portfolio Assets that (a) has not been elevated to a loan directly held and
registered in the name of the Reference Entity within 90 days of the Effective
Date or (b) is acquired by the Reference Entity at any time after the Effective
Date.

 

Page A-7



--------------------------------------------------------------------------------

ANNEX B

APPROVED DEALERS

Bank of America Securities LLC

Barclays Bank plc

BNP Paribas

Cantor Fitzgerald

Castle Oak

CIBC World Markets, Inc.

Citibank, N.A.

Credit Agricole Cheuveux North America, Inc.

Credit Suisse First Boston LLC

Deutsche Bank Securities Inc.

Goldman Sachs & Co.

Guggenheim

Global Hunter

Jefferies & Company Inc.

JPMorgan Chase Bank, N.A.

Macquarie

Miller Tabak Roberts Securities, LLC

Morgan Stanley & Co.

Nomura

RBC Capital Markets Corp.

SG Americas Securities LLC

Sterne, Age & Leach, Inc.

The Royal Bank of Scotland plc.

UBS AG

Wachovia Capital Markets LLC

 

Page B-1